Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (“Agreement”) is effective as of the 20th day of June,
2018 (the “Effective Date”), between Global Power Equipment Group Inc. (the
“Company”) and Tracy D. Pagliara (“Executive”).   In consideration of the mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.             Employment Term.  The Company shall continue to employ Executive,
and Executive accepts continued employment with the Company, upon the terms and
subject to the conditions set forth in this Agreement, for the period beginning
on the Effective Date and ending on the first anniversary of the Effective Date,
unless terminated earlier pursuant to the provisions of this Agreement (the
“Term”).  The Term shall be automatically renewed for successive one-year
periods on the terms and subject to the conditions of this Agreement commencing
on the first anniversary of the Effective Date, and on each anniversary date
thereafter, unless terminated earlier pursuant to the provisions of this
Agreement or unless either the Company or Executive gives the other party
written notice, at least 90 calendar days prior to the end of such initial or
extended Term, of its or his intention not to renew this Agreement or the
employment of Executive.  For purposes of this Agreement, any reference to the
“Term” of this Agreement shall include the original term and any extension
thereof.

 

2.             Position and Duties; Location.

 

(a)           Position and Duties.  During the Term, Executive shall be employed
by the Company as President and Chief Executive Officer.  Executive shall report
solely to the Board of Directors of the Company (the “Board”) and shall have
such duties, responsibilities and authorities as are customarily associated with
his position (including, but not limited to, the general management of the
affairs of the Company) and such additional duties and responsibilities
consistent with his positions as may, from time to time, be properly and
lawfully assigned to him.

 

(b)           Board Service.  During the Term, the Company shall cause the
Nominating and Corporate Governance Committee of the Board (the “Nominating
Committee”) to nominate Executive to serve as a member of the Board each year
Executive’s term of Board service is to be slated for reelection to the Board.
If, during the Term, the Company’s stockholders vote in favor of the Nominating
Committee’s nomination of Executive to serve as a member of the Board, Executive
agrees to serve in such capacity and also agrees that any such Board service
shall be without additional compensation.

 

(c)           Engaging in Other Activities.  During the Term, Executive shall
devote substantially all of his business time, energies and talents to serving
as President and Chief Executive Officer of the Company, and shall perform his
duties conscientiously and faithfully, subject to the reasonable and lawful
directions of the Board and in accordance with the policies, rules and decisions
adopted from time to time by the Company and the Board.  During the Term, it
shall not be a violation of this Agreement for Executive, subject to the
requirements of Sections 7, 8 and 9 hereof, to (i) serve on civic or charitable
boards, (ii) with the consent of the

 

--------------------------------------------------------------------------------


 

Board, which consent shall not be unreasonably withheld, serve on corporate
boards unrelated to the Company (and retain all compensation in whatever form
for such service), (iii) deliver lectures and fulfill speaking engagements, and
(iv) manage personal investments, so long as such activities (individually or in
the aggregate) do not significantly interfere with the performance of
Executive’s responsibilities as set forth in Sections 2(a) or 2(b) of this
Agreement or Executive’s fiduciary duties to the Company.

 

(d)           Location.  Executive shall perform his duties and responsibilities
hereunder principally at the Company’s corporate headquarters, which currently
is in Irving, Texas and is expected to move to Tucker, Georgia; provided that
(i) Executive may be required under reasonable business circumstances to travel
outside of such location in connection with performing his duties under this
Agreement, and (ii) commencing September 1, 2018, Executive shall perform his
duties and responsibilities hereunder principally in Tucker, Georgia.

 

(e)           Affiliates.  Executive agrees to serve, without additional
compensation, as an officer and director of each of the other members of the
Company’s affiliates, as determined by the Board, provided that such service is
covered by Section 3(g) of this Agreement.  As used in this Agreement, the term
“affiliate” shall mean any entity controlled by, controlling, or under common
control with, the Company.

 

(f)            Stock Ownership Guidelines.  Executive acknowledges and agrees to
comply with the Company’s stock ownership guidelines for the Chief Executive
Officer position, as the same may be amended from time to time.

 

(g)           Compensation Recovery Policy.  Executive acknowledges that,
notwithstanding any provision of this Agreement to the contrary, any incentive
compensation or performance-based compensation paid or payable to Executive
hereunder shall be subject to repayment or recoupment obligations arising under
applicable law or the Company’s Compensation Recovery Policy, as the same may be
amended from time to time.

 

3.             Compensation and Benefits.

 

(a)           Base Salary. During the Term, the Company shall pay Executive an
annualized base salary (“Annual Base Salary”) at a rate of $500,000 U.S.,
effective as of the Effective Date, and payable in regular installments in
accordance with the Company’s normal payroll practices.  During the Term, the
Annual Base Salary shall be reviewed by the Board at such time as the salaries
of other senior executives of the Company are reviewed generally.  The Annual
Base Salary shall not be reduced other than in connection with an
across-the-board salary reduction which applies in a comparable manner to other
senior executives of the Company.  If so increased or reduced, then such
adjusted salary will thereafter be the Annual Base Salary for all purposes under
this Agreement.

 

(b)           Annual Incentive.  For each fiscal year during the Term, Executive
shall be eligible to participate in the Company’s Short-Term Incentive Plan, or
any successor plan (the “STIP”), under terms and conditions no less favorable
than other senior executives of the Company; provided that Executive’s “target”
short-term incentive opportunity shall not be less than 80% of his Annual Base
Salary as of the last day of the fiscal year (the “Target STI”).

 

2

--------------------------------------------------------------------------------


 

Executive’s payment under the STIP for any fiscal year during the Term shall be
based on the extent to which the predetermined performance objectives
established by the Board or a committee thereof have been achieved for that
year; provided that, (i) the amount of Executive’s annual incentive bonus for
the 2018 fiscal year shall be not less than the Target STI, and (ii) Executive
shall have an opportunity to earn more than the Target STI based on the extent
to which the Company achieves performance goals established by the Board or a
committee thereof.  The annual incentive for any fiscal year, if earned, will be
paid to Executive by the Company in accordance with the terms, and subject to
the conditions, of the STIP.

 

(c)           Long-Term Incentive.  For each fiscal year during the Term,
Executive shall be eligible to participate in the Company’s Long-Term Incentive
Plan, or any successor plan, under terms and conditions no less favorable than
other senior executives of the Company; provided that Executive’s “target”
long-term incentive opportunity shall not be less than 125% of his Annual Base
Salary.

 

(d)           Vacation.  During the Term, Executive shall be eligible for paid
vacation in accordance with the Company’s policies, as may be in effect from
time to time, for its senior executives generally; provided that Executive shall
be entitled to paid vacation time at a rate of no less than 4 weeks per calendar
year.  Executive shall use such vacation time at such reasonable time or times
each year as he may determine after consultation with the Chairman of the Board.

 

(e)           Expense Reimbursement.  Executive shall be reimbursed for all
reasonable travel and other out-of-pocket expenses actually and properly
incurred by Executive during the Term in connection with carrying out his duties
hereunder in accordance with the Company’s policies, as may be in effect from
time to time, for its senior executives generally.  Notwithstanding anything
contained in those policies to the contrary, (i) Executive shall be reimbursed
for the cost of his airline tickets (and related ground transportation and
parking) for trips actually taken during the Term between Atlanta, Georgia (or,
if Executive is traveling outside of such location in connection with performing
his duties under this Agreement, such other location) and Dallas, Texas, in an
amount not to exceed $1,500 per month, (ii) Executive shall be reimbursed for
reasonable expenses incurred during the Term in renting an apartment in Atlanta,
Georgia and the related utilities, for moving his personal belongings from
Dallas, Texas to Atlanta Georgia (including packing, unpacking, installation and
storage expenses), and for leasing an automobile in Atlanta, Georgia, in each
case as approved in advance by the Chair of the Compensation Committee.

 

(f)            Benefits.  During the Term, and except as otherwise provided in
this Agreement, Executive shall be eligible to participate in all welfare,
perquisites, fringe benefit, insurance, retirement and other benefit plans,
practices, policies and programs, maintained by the Company and its affiliates
applicable to senior executives of the Company generally, in each case as
amended from time to time.

 

(g)           Indemnification and Insurance. The Company shall indemnify
Executive to the full extent provided for in its corporate charter, bylaws or
any other indemnification policy or procedure as in effect from time to time and
applicable to its other directors and senior executives and to the maximum
extent that the Company indemnifies any of its other directors

 

3

--------------------------------------------------------------------------------


 

and senior executives, and he will be entitled to the protection of any
insurance policies the Company may elect to maintain generally for the benefit
of its directors and senior executives against all costs, charges, liabilities
and expenses incurred or sustained by him in connection with any action, suit or
proceeding to which he may be made a party by reason of his being or having been
a director, officer or employee of the Company or any of its affiliates or his
serving or having served any other enterprise, plan or trust as a director,
officer, employee or fiduciary at the request of the Company or any of its
affiliates (other than any dispute, claim or controversy arising under or
relating to this Agreement).

 

4.             Termination of Employment.

 

(a)           Death and Disability.  Executive’s employment shall terminate
automatically upon Executive’s death.  If the Company determines in good faith
that the Disability (as defined below) of Executive has occurred during the
Term, it may give to Executive written notice in accordance with Section 13 of
this Agreement of its intention to terminate Executive’s employment; provided
that such notice is provided no later than 150 calendar days following the
determination of Executive’s Disability.  In such event, Executive’s employment
shall terminate effective on the 30th calendar day after receipt of such notice
by Executive (the “Disability Effective Date”), provided that, within the 30
calendar days after such receipt, Executive shall not have returned to full-time
performance of Executive’s duties.  For purposes of this Agreement, “Disability”
shall mean the inability of Executive to perform the essential duties of the
position held by Executive by reason of any medically determined physical or
mental impairment that is reasonably expected to result in death or lasts for
120 consecutive calendar days in any one-year period, all as determined by an
independent licensed physician mutually acceptable to the Company and Executive
or Executive’s legal representative.

 

(b)           Cause.  Executive’s employment with the Company may be terminated
by the Company with or without Cause.  For purposes of this Agreement, “Cause”
shall mean: (i) the continued failure of Executive to perform substantially
Executive’s duties with the Company or any of its affiliates or Executive’s
material disregard of the directives of the Board (in each case other than any
such failure resulting from any medically determined physical or mental
impairment) that is not cured by Executive within 20 calendar days after a
written demand for substantial performance is delivered to Executive by the
Board which specifically identifies the manner in which the Board believes that
Executive has not substantially performed Executive’s duties or disregarded a
directive of the Board; (ii) willful material misrepresentation at any time by
Executive to the Board; (iii) Executive’s commission of any act of fraud,
misappropriation (other than misappropriation of a de minimis nature) or
embezzlement against or in connection with the Company or any of its affiliates
or their respective businesses or operations; (iv) a conviction, guilty plea or
plea of nolo contendere of Executive for any crime involving dishonesty or for
any felony; (v) a material breach by Executive of his fiduciary duties of
loyalty or care to the Company or any of its affiliates or a material violation
of the Company’s Code of Business Conduct and Ethics or any other material
breach of a Company policy, as the same may be amended from time to time;
(vi) the engaging by Executive in illegal conduct, gross misconduct, gross
insubordination or gross negligence that is materially and demonstrably
injurious to the Company’s business or financial condition; or (vii) a material
breach by Executive of his obligations under Section 7, 8, 9 or 11 of this
Agreement that, in the case of Sections 7, 8 or 11, is not cured (if curable) by
Executive within 20 calendar days after written

 

4

--------------------------------------------------------------------------------


 

demand for such cure is delivered to Executive by the Board which specifically
identifies the manner in which the Board believes that Executive has materially
breached his obligations.

 

(c)           Good Reason.  Executive’s employment with the Company may be
terminated by Executive with or without Good Reason.  For purposes of this
Agreement, “Good Reason” shall mean the occurrence of any of the following
without Executive’s consent: (i) a material reduction by the Company of
Executive’s title, duties, responsibilities or reporting relationship set forth
in Section 2(a); (ii) a material reduction by the Company of Executive’s Annual
Base Salary (other than as permitted in Section 3(a) of this Agreement) or
Executive’s Target STI; (iii) the relocation of Executive’s principal place of
employment other than as contemplated in Section 2(d) of this Agreement; or
(iv) any other material breach of this Agreement by the Company.  A termination
of Executive’s employment by Executive shall not be deemed to be for Good Reason
unless (x) Executive gives notice to the Company of the existence of the event
or condition constituting Good Reason within 30 calendar days after such event
or condition initially occurs or exists, and (y) the Company fails to cure such
event or condition within 30 calendar days after receiving such notice. 
Additionally, Executive must terminate his employment within 120 calendar days
after the initial occurrence of the circumstance constituting Good Reason for
such termination to be “Good Reason” hereunder.

 

(d)           Notice of Termination.  Any termination by the Company for Cause,
or by Executive for Good Reason, shall be communicated by Notice of Termination
to the other party in accordance with Section 13.  For purposes of this
Agreement, a “Notice of Termination” means a written notice which (i) indicates
the specific termination provision in this Agreement relied upon, (ii) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive’s employment under the
provision so indicated and (iii) if the Date of Termination (as defined below)
is other than the date of receipt of such notice, specifies the termination date
(which date shall be not more than 30 calendar days after the giving of such
notice).  The failure by the Company or Executive to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Cause or
Good Reason shall not waive any right of the Company or Executive, respectively,
hereunder or preclude the Company or Executive, respectively, from asserting
such fact or circumstance in enforcing the Company’s or Executive’s rights
hereunder.

 

(e)           Date of Termination. “Date of Termination” means (i) if
Executive’s employment is terminated by the Company for Cause, or by Executive
for Good Reason, the date of receipt of the Notice of Termination or any later
date specified therein within 30 calendar days after such notice, as the case
may be, (ii) if Executive’s employment is terminated by the Company other than
for Cause or Disability, or if Executive voluntarily resigns without Good
Reason, the date on which the terminating party notifies the other party that
such termination shall be effective, provided that on a voluntary resignation
without Good Reason, the Company may, in its sole discretion, make such
termination effective on any date it elects in writing between the date of the
notice and the proposed date of termination specified in the notice, (iii) if
Executive’s employment is terminated by reason of death, the date of death of
Executive, or (iv) if Executive’s employment is terminated by the Company due to
Disability, the Disability Effective Date.

 

5

--------------------------------------------------------------------------------


 

(f)                                   Resignation from All Positions. 
Notwithstanding any other provision of this Agreement, upon the termination of
Executive’s employment by the Company for any reason, Executive shall
immediately resign from all positions that he holds or has ever held with the
Company and its affiliates, including from the Board.  Executive hereby agrees
to execute any and all documentation to effectuate such resignations upon
request by the Company, but he shall be treated for all purposes as having so
resigned upon termination of his employment, regardless of when or whether he
executes any such documentation.

 

5.                                      Severance Payments.

 

(a)                                 Good Reason, Other than for Cause.  If the
Company shall terminate Executive’s employment other than for Disability or
Cause (including by reason of not renewing the Term), or if Executive shall
terminate employment for Good Reason:

 

(i)                                     The Company shall pay, or cause to be
paid, to Executive the sum of:  (A) the portion of Executive’s Annual Base
Salary earned through the Date of Termination, to the extent not previously
paid; and (B) any accrued vacation pay, to the extent not previously paid (the
sum of the amounts described in clauses (A) and (B) shall be referred to as the
“Accrued Benefits”).  The Accrued Benefits shall be paid in a single lump sum
within 30 calendar days after the Date of Termination.

 

(ii)                                  Subject to Section 6 hereof, the Company
shall continue to pay, or cause to be paid, to Executive, continued Annual Base
Salary (without taking into account any reduction to the Annual Base Salary that
constitutes Good Reason for Executive’s termination), for the 18-month period
commencing on the Date of Termination (such period, the “Severance Period”),
payable over the Severance Period in equal semi-monthly or other installments
(not less frequently than monthly), commencing with the first regular payroll
date occurring after the Release required by Section 6 becomes effective and
irrevocable in accordance with its terms (and with the first such installment
including any such Annual Base Salary amount that otherwise would have been paid
earlier in the Severance Period, and the remaining installments being paid as
otherwise scheduled assuming payments had begun immediately after the Date of
Termination).  Notwithstanding the foregoing, if the termination described in
this Section 5(a) occurs on or prior to December 31, 2019, or within 90 calendar
days prior to, or within 2 years following, a Change in Control (as defined in
the Company’s 2015 Equity Incentive Plan (the “Equity Incentive Plan”), provided
that, for the avoidance of doubt, for purposes of this Agreement, a “Business
Combination”, which may constitute a Change in Control as defined in the Equity
Incentive Plan, shall be deemed to include any disposition of two or more of the
Company’s business segments and the completion of any related corporate
restructuring or transition identified by the Board, then, in addition to the
amounts described in the first sentence of this Section 5(a)(ii): (A) the
Company shall pay or cause to be paid to Executive, in lieu of any Pro-Rated
Annual Incentive under Section 5(a)(iv), a lump sum payment equal to Executive’s
Target STI under the STIP for the year in which the Date of Termination occurs
(without pro-ration), payable on the first regular payroll date occurring after
the Release required by Section 6 becomes effective and irrevocable in
accordance with its terms; and (B) to the extent that the same treatment is not
otherwise provided under the Equity Incentive Plan and the applicable award
agreements, each of Executive’s then outstanding equity incentive awards

 

6

--------------------------------------------------------------------------------


 

shall become vested in full (without pro-ration), with any specified performance
objectives with respect to such outstanding awards deemed to be satisfied at the
“target” level.

 

(iii)                               Subject to Section 6 hereof, the Company
shall pay to Executive the amount of any annual incentive that has been earned
by Executive under the STIP for a completed fiscal year or other measuring
period preceding the Date of Termination (or that would have been earned by
Executive had his employment continued through the date such annual incentive is
paid to other senior executives), but has not yet been paid to Executive (the
“Prior Year Annual Incentive”), payable in a single lump sum no later than the
date that annual incentives are payable to other participants in the STIP for
that fiscal year (pursuant to the terms of the STIP).

 

(iv)                              Subject to Section 6 hereof, if and only if
Executive’s Date of Termination occurs at least 3 full calendar months after the
beginning of the Company’s fiscal year, and except as otherwise provided in
Section 5(a)(ii), Executive will be eligible to receive an annual incentive
under the STIP for the fiscal year during which the Date of Termination occurs,
determined as if Executive had remained employed for the entire year (and any
additional period of time necessary to be eligible to receive the annual
incentive for the year), based on actual Company performance during the entire
fiscal year and without regard to any discretionary adjustments that have the
effect of reducing the amount of the annual incentive (other than discretionary
adjustments applicable to all senior executives who did not terminate
employment), and assuming that any individual goals applicable to Executive were
satisfied at the “target” level, pro-rated based on the number of days in the
Company’s fiscal year through (and including) the Date of Termination (the
“Pro-Rated Annual Incentive”).  The Pro-Rated Annual Incentive shall be payable
in a single lump sum at the same time that payments are made to other
participants in the STIP for that fiscal year (pursuant to the terms of the
STIP).

 

(v)                                 Subject to Section 6 hereof, the Company
shall reimburse Executive for the reasonable expenses incurred in terminating
his apartment lease and auto lease and the moving expenses associated with his
relocation back to Dallas, Texas, which reimbursement shall be payable within 30
days after receiving supporting documentation, provided that the Company
receives all documentation no later than 180 days after the Date of Termination,
and in no event shall the Company reimburse expenses under this
Section 5(a)(v) in excess of $25,000.

 

(vi)                              Subject to Section 6 hereof, if Executive
timely elects continued health and dental coverage under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), the Company
will pay Executive’s full COBRA premiums to continue his coverage (including
coverage for his eligible dependents, if applicable) (the “COBRA Premiums”) for
the 12-month period commencing on the Date of Termination (the “COBRA Premium
Period”).  The COBRA Premium Period runs concurrently with the Severance
Period.  During the COBRA Premium Period, an amount equal to the applicable
COBRA Premiums (or such other amounts as may be required by law) will be
included in Executive’s income for tax purposes to the extent required by
applicable law and the Company may withhold taxes from Executive’s other
compensation for this purpose.  Notwithstanding the foregoing, if Executive
becomes re-employed with another employer and is eligible to receive
substantially equivalent health benefits under another employer-provided plan,
then the Company’s payment obligations

 

7

--------------------------------------------------------------------------------


 

and Executive’s right to the subsidized premium payments as described in this
Section 5(a)(vi) shall cease.

 

(vii)                           To the extent not theretofore paid or provided,
the Company shall pay or provide, or cause to be paid or provided, to Executive
(or his estate) any other amounts, benefits or equity awards required to be paid
or provided or which Executive is eligible to receive under any plan, program,
policy or practice or contract or agreement of the Company, including any
benefits to which Executive is entitled under Part 6 of Subtitle B of Title I of
the Employee Retirement Income Security Act of 1974, as amended (such other
amounts and benefits shall be hereinafter referred to as the “Other Benefits”)
in accordance with the terms and normal procedures of each such plan, program,
policy or practice or contract or agreement, based on accrued and vested
benefits through the Date of Termination.

 

(b)                                 Cause; Other than for Good Reason.  If,
during the Term, Executive’s employment is terminated for Cause, or if Executive
voluntarily terminates his employment without Good Reason, then the Company
shall pay or provide to Executive the Accrued Benefits, payable in accordance
with Section 5(a)(i) of this Agreement, and the Other Benefits, and no further
amounts shall be payable to Executive under this Section 5 after the Date of
Termination.

 

(c)                                  Disability and Death.  If, during the Term,
Executive’s employment is terminated for Disability or Executive dies, then the
Company shall pay or provide to Executive (or his estate) (i) the Accrued
Benefits, payable in accordance with Section 5(a)(i) of this Agreement, (ii) the
Other Benefits, (iii) subject to Section 6 hereof, the Prior Year Annual
Incentive, payable in accordance with Section 5(a)(iii) of this Agreement,
(iv) subject to Section 6 hereof, and if and only if Executive’s Date of
Termination occurs at least 3 full calendar months after the beginning of the
Company’s fiscal year, the Pro-Rated Annual Incentive, payable in accordance
with Section 5(a)(iv) of this Agreement, and (v) in the case of termination for
Disability, and subject to Section 6 hereof, an amount equal to the excess, if
any, of Executive’s Annual Base Salary for 6 months, over the amounts payable to
Executive under the Company’s short-term disability insurance program, which
amount shall be payable in equal semi-monthly or other installments (not less
frequently than monthly) over the period commencing on the Date of Termination
and ending 6 months thereafter, with the installments that otherwise would be
paid within the first 60 calendar days after the Date of Termination being paid
in a lump sum (without interest) on the 60th day after the Date of Termination
and the remaining installments being paid as otherwise scheduled assuming
payments had begun immediately after the Date of Termination.

 

(d)                                 Full Settlement; Offset.  The Company’s
obligation to make the payments provided for in this Agreement and otherwise to
perform its obligations hereunder shall not be affected by any set-off,
counterclaim, recoupment, defense or other claim, right or action which the
Company or any of its affiliates may have against Executive or others, except as
otherwise may be provided in this Section or Section 2(g) or Section 10 hereof. 
In no event shall Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to Executive under any
of the provisions of this Agreement and such amounts shall not be reduced
whether or not Executive obtains other employment.

 

8

--------------------------------------------------------------------------------


 

(e)                                  Section 280G.  In the event it shall be
determined that any payment or distribution by the Company or any of its
affiliates to or for the benefit of Executive (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise) (the “Total Payments”), is or will be subject to the excise tax (the
“Excise Tax”) imposed by Section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”), then the Total Payments shall be reduced to the maximum
amount that could be paid to Executive without giving rise to the Excise Tax
(the “Safe Harbor Cap”), if the net after-tax benefit to Executive after
reducing Executive’s Total Payments to the Safe Harbor Cap is greater than the
net after-tax (including the Excise Tax) benefit to Executive without such
reduction. The reduction of the amounts payable hereunder, if applicable, shall
be made by reducing first the cash payments made pursuant to Section 5(a)(ii) of
this Agreement, then to the payment made pursuant to Section 5(a)(iii) of this
Agreement, then to any payment made pursuant to Section 5(a)(iv) of this
Agreement, then to any payment made pursuant to Section 5(a)(v) of this
Agreement, then to the benefits provided pursuant to Section 5(a)(vi) of this
Agreement, and then to any other payment that triggers such Excise Tax in the
following order: (i) reduction of cash payments; (ii) cancellation of
accelerated vesting of performance-based equity awards (based on the reverse
order of the date of grant); (iii) cancellation of accelerated vesting of other
equity awards (based on the reverse order of the date of grant); and
(iv) reduction of any other payments due to Executive (with benefits or payments
in any group having different payment terms being reduced on a pro-rata basis).
All mathematical determinations, and all determinations as to whether any of the
Total Payments are “parachute payments” (within the meaning of Section 280G of
the Code), that are required to be made under this paragraph, including
determinations as to whether the Total Payments to Executive shall be reduced to
the Safe Harbor Cap and the assumptions to be utilized in arriving at such
determinations, shall be made at the Company’s expense by a nationally
recognized accounting firm mutually acceptable to the Company and Executive.

 

6.                                      Release. Notwithstanding anything
contained herein to the contrary, the Company shall not be obligated to make any
payment or provide any benefit under Sections 5(a)(ii), (iii), (iv), (v) and
(vi), or Sections 5(c)(iii), (iv) and (v) hereof unless:  (a) Executive or
Executive’s legal representative first executes within 50 calendar days after
the Date of Termination a release of claims agreement in the form attached
hereto as Exhibit A, with such changes as the Company, after consulting with
Executive or Executive’s legal representative, may determine to be required or
reasonably advisable in order to make the release enforceable and otherwise
compliant with applicable law (the “Release”), (b) Executive does not revoke the
Release, and (c) the Release becomes effective and irrevocable in accordance
with its terms.

 

7.                                      Work Product. Executive agrees that all
inventions, drawings, improvements, developments, methods, processes, programs,
designs and all similar or related information which relates to the Company’s or
any of its affiliates’ actual or anticipated business or research and
development or existing or future products or services and which are conceived,
developed, contributed to or made by Executive (either solely or jointly with
others) while employed by or serving as a consultant to the Company or any of
its affiliates (“Work Product”) shall be the sole and exclusive property of the
Company or any such affiliate. Executive will promptly disclose such Work
Product to the Company and perform all actions requested by the Company (whether
during or after employment) to establish and confirm such ownership (including,
without limitation, assignments, consents, powers of attorney and other
instruments).

 

9

--------------------------------------------------------------------------------


 

8.                                      Confidential Information.

 

(a)                                 “Confidential Information” means information
disclosed to Executive or known by Executive as a result of employment by the
Company, not generally known to the trade or industry in which the Company or
its affiliates are engaged, about products, processes, technologies, machines,
customers, clients, employees, services and strategies of the Company and its
affiliates, including, but not limited to, inventions, research, development,
manufacturing, purchasing, financing, computer software, computer hardware,
automated systems, engineering, marketing, merchandising, selling, sales volumes
or strategies, number or location of sales representatives, names or
significance of the Company’s customers or clients or their employees or
representatives, preferences, needs or requirements, purchasing histories, or
other customer or client-specific information.  Such Confidential Information is
and shall continue to be the property of the Company.

 

(b)                                 “Trade Secret” means information disclosed
to Executive or known by Executive as a result of employment by the Company
without regard to form, including but not limited to any technical or
nontechnical data, formula, pattern, compilation, program, device, method,
technique, drawing, process, financial data, financial plan, product plan, list
of actual or potential clients or customers or suppliers or other information
similar to any of the foregoing, which (i) derives economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can derive economic value
from its disclosure or use, and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.

 

(c)                                  Executive recognizes that the Company’s
Confidential Information and Trade Secrets are of great value to the Company,
that the Company has legitimate business interests in protecting its
confidential information and trade secrets, and that the disclosure to anyone
not authorized to receive such information will cause immediate and irreparable
injury to the Company.  Except as required by law or in the performance of his
duties for the Company, unless Executive first secures the Company’s written
consent, Executive will not divulge, disclose, use, copy, disseminate, lecture
upon or publish Confidential Information or Trade Secrets.  Executive
understands and agrees that the obligations not to disclose, use, disseminate,
lecture upon or publish Confidential Information or Trade Secrets shall continue
after termination of employment for any reason and for so long as the
Confidential Information remains confidential.  Further, Executive will use his
best efforts and diligence to safeguard and to protect the Confidential
Information against disclosure, misuse, espionage, loss or theft.

 

(d)                                 Executive acknowledges that during the
course of the Executive’s employment the Executive has received or will receive
and has had or will have access to Confidential Information and Trade Secrets of
the Company. Executive agrees that upon the Date of Termination, or at any other
time that the Company may request, for whatever reason, Executive shall deliver
(and in the event of Executive’s death or Disability, his representative shall
deliver) to the Company all computer equipment or backup files of or relating to
the Company or its affiliates, all memoranda, correspondence, customer data,
notes, plans, records, reports, manuals, photographs, computer tapes and
software and other documents and data (and all copies thereof) relating to
Confidential Information, Work Product, or the business of the Company or its
affiliates which Executive has in his possession, custody or control.  If the

 

10

--------------------------------------------------------------------------------


 

Company requests, Executive (or his representative) agrees to provide written
confirmation that Executive has returned all such materials.

 

(e)                                  Executive agrees that upon the Date of
Termination, or at any other time that the Company may request, for whatever
reason, Executive shall assign all rights, title and interest in the
Confidential Information, Trade Secrets, Work Product, all computer equipment or
backup files of or relating to the Company or its affiliates, all memoranda,
correspondence, customer data, notes, plans, records, reports, manuals,
photographs, computer tapes and software and other documents and data (and all
copies thereof) relating to Confidential Information, Trade Secrets, Work
Product, or the business of the Company or its affiliates which Executive has in
his possession, custody or control.

 

(f)                                   Executive is hereby notified that the
following immunities exist under the U.S. Defend Trade Secrets Act of 2016:
(i) An individual shall not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a Trade Secret that
(A) is made—(1) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney; and (2) solely for the purpose
of reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal; and (ii) An individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the Trade Secret to the attorney of the individual and use the Trade
Secret information in the court proceeding, if the individual (A) files any
document containing the Trade Secret under seal; and (B) does not disclose the
Trade Secret, except pursuant to court order.

 

9.                                      Non-compete; Non-solicitation.

 

(a)                                 Executive agrees that during the Term and
thereafter during the Protection Period (as defined in Section 9(f) below),
Executive will not directly or indirectly (by himself or in association with any
individual or entity) own, operate, manage, control, be employed by, participate
in, consult with, advise, provide services for, or in any manner engage in any
business which provides activities, products, or services that are of the type
conducted,. authorized, offered, or provided by the Company within two years of
the end of Executive’s employment with the Company or its affiliates, or
otherwise competes in any way with any business activity that the Company or its
affiliates is conducting , or has active plans to conduct, as of the Date of
Termination.  This restriction shall apply to any geographic area in which the
Company, or any affiliate for which Executive had any responsibilities during
the last two years of his employment, engaged in business, or had active plans
to engage in business, during the term of Executive’s employment.  The
restrictions contained herein shall not prohibit Executive from being a passive
owner of not more than 5% of the outstanding stock of a corporation which is
publicly traded, so long as Executive has no active participation in the
business of such corporation.  Notwithstanding the foregoing, with respect to an
entity which is engaged in both a competing business and a non-competing
business, Executive may provide services to the non-competing business, provided
that Executive does not render any services or advice, directly or indirectly,
to the competing business.

 

(b)                                 Executive agrees that during the Term and
thereafter during the Protection Period, Executive will not directly or
indirectly:  (i) solicit or induce, or attempt to solicit or

 

11

--------------------------------------------------------------------------------


 

induce, any employee, consultant or independent contractor of the Company or of
any affiliate to terminate his or her employment or relationship with the
Company or affiliate; (ii) hire any person who Executive knows was an employee,
consultant or independent contractor of the Company or of any affiliate during
the last 6 months of Executive’s employment by the Company;  (iii) solicit or
induce, or attempt to solicit or induce any customer, supplier, distributor,
franchisee, licensee, or other individual or entity that has any business
relationship with the Company or any of its affiliate with whom the Executive
had material contact with at any time during the Executive’s employment with the
Company to cease doing business with the Company or any of its affiliates, or
consider placing or moving all or any portion of their business to any service
provider that provides activities, products and/or services that are competitive
with the Company’s or its affiliates’, or in any way interfere with the
relationship between any such customer, supplier, distributor, franchisee,
licensee, or any other individual or entity and the Company or any of its
affiliates; or (iv) disparage, criticize, derogate, or deprecate the Company or
any of its products, services or employees to any past, current or prospective
customer or client of the Company

 

(c)                                  To enable the Company to monitor
Executive’s compliance with the obligations imposed by this Agreement, Executive
agrees to inform the Company, upon the Date of Termination, of the identity of
any new employer and of Executive’s new job title.  Executive will continue to
so inform the Company, in writing, any time Executive changes employment during
the Protection Period.

 

(d)                                 In the event that any of these provisions
are deemed invalid or unenforceable under applicable law, that shall not affect
the validity or enforceability of the remaining provisions.  To the extent any
provision is unenforceable because it is overbroad, that provision shall be
limited to the extent required by applicable law and enforced as so limited.

 

(e)                                  Executive has carefully considered the
nature and extent of the restrictions upon him and the rights and remedies
conferred upon the Company under this Section 9, and hereby acknowledges and
agrees that the same are reasonable in time and territory, are designed to
eliminate business activities that otherwise would be unfair to the Company, do
not stifle the inherent skill and experience of Executive, would not operate as
a bar to Executive’s sole means of support, are fully required to protect the
legitimate interests of the Company, and do not confer a benefit upon the
Company disproportionate to the detriment to Executive.

 

(f)                                   For purposes of this Section 9, the term
“Protection Period” shall mean the period commencing on Executive’s last day of
employment with the Company and ending on the date 18 months after Executive’s
last day of employment with the Company, provided, however, that such period
shall be extended by any length of time during which Executive is in breach of
the covenants contained in this Section 9.

 

10.                               Remedies.  Executive recognizes and affirms
that in the event of his breach of any provision of Sections 7, 8 or 9 hereof,
money damages would be inadequate and the Company would have no adequate remedy
at law. Accordingly, Executive agrees that in the event of a breach or a
threatened breach by Executive of any of the provisions of Sections 7, 8 or 9,
the Company, in addition and supplementary to other rights and remedies existing
in its favor, may (a) apply to any court of law or equity of competent
jurisdiction for specific

 

12

--------------------------------------------------------------------------------


 

performance and/or injunctive or other relief in order to enforce or prevent any
violations of the provisions hereof (without posting a bond or other security),
and (b) with the sole exception of the Accrued Benefits, Other Benefits or any
other payments that may be required by state or federal law (if any), cease any
further payments and/or vesting of equity awards.  Executive understands and
acknowledges that the Company can bar him from disclosing or using Confidential
Information and/or Trade Secrets, bar him from accepting or continuing
prohibited employment or rendering prohibited services, or bar him from
soliciting certain individuals and entities for the periods specified in
Sections 7, 8 and 9 above.  In the event that the Company institutes legal
action to enforce Sections 7, 8 or 9 of this Agreement, Executive agrees that
the Company shall be entitled to recover from him its costs of any action
(including reasonable attorneys’ and expert fees and expenses).  Nothing in this
Section 10 will be deemed to limit the Company’s remedies at law or in equity
for any breach by Executive of any of the provisions of Sections 7, 8 or 9 that
may be pursued or availed of by the Company.

 

11.                               Cooperation in Investigations and Proceedings.
During the Term and for a period of 5 years thereafter, Executive shall
cooperate with the Company and its affiliates, upon the Company’s reasonable
request, with respect to any internal investigation or administrative,
regulatory or judicial proceeding involving matters occurring, in whole or in
part, during such employment with the Company and within the scope of
Executive’s duties and responsibilities to the Company during his employment
with the Company (including, without limitation, Executive being available to
the Company upon reasonable notice for interviews and factual investigations,
appearing at the Company’s reasonable request to give testimony without
requiring service of a subpoena or other legal process, and turning over to the
Company all relevant Company documents which are or may have come into
Executive’s possession during his employment).  In requesting Executive’s
cooperation, the Company shall take into account his other personal and
professional obligations.  Executive shall be reimbursed for the reasonable
expenses Executive incurs in connection with any such cooperation and/or
assistance and shall receive from the Company hourly compensation equal to the
Annual Base Salary immediately prior to the Date of Termination divided by 1,800
hours, in each case in connection with any assistance or cooperation that occurs
after the Date of Termination.  Any such reimbursements or per diem compensation
shall be paid to Executive no later than the 15th day of the month immediately
following the month in which such expenses were incurred or such cooperation
and/or assistance was provided (subject to Executive’s timely submission to the
Company of proper documentation with respect thereto).

 

12.                               Survival.   Subject to any limits on
applicability contained therein, Sections 2(g), 3(f), 4(f), 5, 6, 7, 8, 9, 10,
11, 12, 13, 14, 15, 16, 17, 19, 20, 22 and 23 shall survive and continue in full
force in accordance with their terms notwithstanding any termination of the Term
or this Agreement.

 

13.                               Notices.   Any notice provided for in this
Agreement shall be in writing and shall be either personally delivered, sent by
reputable overnight carrier or mailed by first class mail, return receipt
requested, to the recipient.  Notices to Executive shall be sent to the address
of Executive most recently provided to the Company.  Notices to the Company
should be sent to Global Power Equipment Group Inc., 100 Crescent Centre
Parkway, Suite 1240, Tucker, GA 30084, Attention: General Counsel.  Any notice
under this Agreement will be deemed to have been given when so delivered, sent
or mailed.

 

13

--------------------------------------------------------------------------------


 

14.                               Severability. Whenever possible, each
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision or any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.

 

15.                               Source of Payment.   Any payments to Executive
under this Agreement shall be paid from the Company’s general assets.

 

16.                               Complete Agreement. This Agreement embodies
the complete agreement and understanding between the parties with respect to the
subject matter hereof and effective as of its date supersedes and preempts any
prior understandings, agreements or representations by or between the parties,
written or oral, which may have related to the subject matter hereof in any way,
including the employment agreement between Executive and the Company dated as of
September 11, 2017, which agreement the parties acknowledge is hereby
superseded, replaced in its entirety and considered null and void as of the
Effective Date

 

17.                               Withholding of Taxes.  The Company and its
affiliates may withhold from any amounts payable under this Agreement all
federal, state, city or other taxes as the Company and its affiliates are
required to withhold pursuant to any law or government regulation or ruling.

 

18.                               Counterparts. This Agreement may be executed
in separate counterparts, each of which shall be deemed to be an original and
both of which taken together shall constitute one and the same agreement.

 

19.                               Successors and Assigns.

 

(a)                                 This Agreement is personal to Executive,
and, without the prior written consent of the Company, shall not be assignable
by Executive other than by will or the laws of descent and distribution.  This
Agreement shall inure to the benefit of and be enforceable by Executive’s legal
representatives.

 

(b)                                 This Agreement shall inure to the benefit of
and be binding upon the Company and its successors and assigns.  Except as
provided in Section 19(c), without the prior written consent of Executive this
Agreement shall not be assignable by the Company, except to an affiliate.

 

(c)                                  The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  “Company” means the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid that assumes and agrees to
perform this Agreement by operation of law or otherwise.

 

14

--------------------------------------------------------------------------------


 

20.                               Choice of Law; Jurisdiction; Venue. This
Agreement shall be governed, construed, interpreted and enforced in accordance
with the substantive laws of the State of Georgia, without regard to conflicts
of law principles. Executive agrees and consents to jurisdiction, and agrees
that venue is proper, in the state courts of or federal courts in the State of
Georgia.  Any action seeking an order, ruling, declaratory judgment, or similar
relief that this Agreement, or any section, paragraph or subpart thereof, is
unenforceable in whole or in part, shall be brought in the Superior Court of
Dekalb County, Georgia or the United States District Court for the Northern
District of Georgia, or, if Executive resides in Georgia, the Superior Court of
the Georgia county in which Executive resides, which courts shall be the sole
and exclusive venues for any such action, unless such claim is raised as a
counterclaim or defense against an action seeking enforcement of any section,
paragraph or subpart of this Agreement.

 

21.                               Voluntary Agreement.  Executive and the
Company represent and agree that each has reviewed all aspects of this
Agreement, has carefully read and fully understands all provisions of this
Agreement, and is voluntarily entering into this Agreement. Each party
represents and agrees that such party has had the opportunity to review any and
all aspects of this Agreement with legal, tax or other adviser(s) of such
party’s choice before executing this Agreement.

 

22.                               Amendment and Waiver.  The provisions of this
Agreement may be amended or waived only with the prior written consent of the
Company and Executive, and no course of conduct or failure or delay in enforcing
the provisions of this Agreement shall affect the validity, binding effect or
enforceability of this Agreement.

 

23.                               Section 409A Compliance.

 

(a)                                 In General.  Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”), imposes payment restrictions
on “nonqualified deferred compensation” (i.e., potentially including payments
owed to Executive upon termination of employment).  Failure to comply with these
restrictions could result in negative tax consequences to Executive, including
immediate taxation, interest and a 20% additional income tax. It is the
Company’s intent that this Agreement be exempt from the application of, or
otherwise comply with, the requirements of Section 409A.  Specifically, any
taxable benefits or payments provided under this Agreement are intended to be
separate payments that qualify for the “short-term deferral” exception to
Section 409A to the maximum extent possible, and to the extent they do not so
qualify, are intended to qualify for the involuntary separation pay exceptions
to Section 409A, to the maximum extent possible.  If neither of these exceptions
applies, and if Executive is a “specified employee” within the meaning of
Section 409A, then notwithstanding any provision in this Agreement to the
contrary and to the extent required to comply with Section 409A, all amounts
that would otherwise be paid or provided during the first 6 months following the
Date of Termination shall instead be accumulated through and paid or provided
(without interest) on the first business day following the 6-month anniversary
of the Date of Termination.

 

(b)                                 Separation from Service.  A termination of
employment shall not be deemed to have occurred for purposes of any provision of
this Agreement providing for the payment of any amounts or benefits subject to
Section 409A upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of

 

15

--------------------------------------------------------------------------------


 

Section 409A and Executive is no longer providing services (at a level that
would preclude the occurrence of a “separation from service” within the meaning
of Section 409A) to the Company or its affiliates as an employee or consultant,
and for purposes of any such provision of this Agreement, references to a
“termination,” “termination of employment” or like terms shall mean “separation
from service” within the meaning of Section 409A.  Notwithstanding any other
provision of this Agreement to the contrary, but only to the extent necessary to
comply with Section 409A, if the period in which the Release required by
Section 6 of this Agreement must be provided and become effective and
irrevocable in accordance with its terms begins in one calendar year and ends in
a second calendar year, payment of any nonqualified deferred compensation shall
be made or commence on the later of (i) the first payroll date of the second
calendar year, or (ii) the first payroll date after the date that the Release
becomes effective and irrevocable in accordance with its terms

 

(c)                                  Reimbursements.  With regard to any
provision herein that provides for reimbursement of costs and expenses or
in-kind benefits, except as permitted by Section 409A: (i) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, and (iii) such payments shall be made on or
before the last business day of Executive’s taxable year following the taxable
year in which the expense occurred, or such earlier date as required hereunder.

 

[Signatures On Next Page]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first written above.

 

GLOBAL POWER EQUIPMENT

 

EXECUTIVE

GROUP INC.

 

 

 

 

 

/s/David A. B. Brown

 

/s/Tracy D. Pagliara

By: David A. B. Brown

 

Tracy D. Pagliara

Its: Chairman of the Compensation Committee of the Board of Directors

 

 

 

17

--------------------------------------------------------------------------------


 

EXHIBIT A
GENERAL RELEASE

 

This General Release (this “Release”) is made and entered into as of this [·]
day of [·], 20[·], by and between Global Power Equipment Group Inc. (the
“Company”) and Tracy D. Pagliara (“Executive”).

 

1.                                      Employment Status. Executive’s
employment with the Company and its affiliates terminated effective as of [·],
20[·] (the “Separation Date”).

 

2.                                      Payments and Benefits.  Upon the
effectiveness of the terms set forth herein, the Company shall provide Executive
with the benefits set forth in Sections 5(a)(ii), (iii), (iv) (if applicable),
(v) and (vi) of the Employment Agreement between Executive and the Company dated
as of June 20, 2018 (the “Employment Agreement”), upon the terms, and subject to
the conditions, of the Employment Agreement.

 

3.                                      No Liability. This Release does not
constitute an admission by the Company or its affiliates or their respective
officers, directors, partners, agents, or employees, or by Executive, of any
unlawful acts or of any violation of federal, state or local laws.

 

4.                                      Release.  In consideration of the
payments and benefits set forth in Section 2 of this Release, Executive for
himself, his heirs, administrators, representatives, executors, successors and
assigns (collectively, “Releasors”) does hereby irrevocably and unconditionally
release, acquit and forever discharge the Company, its respective affiliates and
their respective successors and assigns (the “Company Group”) and each of its
officers, directors, partners, agents, and former and current employees,
including without limitation all persons acting by, through, under or in concert
with any of them (collectively, “Releasees”), and each of them, from any and all
claims, demands, actions, causes of action, costs, expenses, attorney fees, and
all liability whatsoever, whether known or unknown, fixed or contingent, which
Executive has, had, or may ever have against the Releasees relating to or
arising out of Executive’s employment or separation from employment with the
Company Group, from the beginning of time and up to and including the date
Executive executes this Release. This Release includes, without limitation:
(a) law or equity claims; (b) contract (express or implied) or tort claims;
(c) claims for wrongful discharge, retaliatory discharge, whistle blowing,
libel, slander, defamation, unpaid compensation, intentional infliction of
emotional distress, fraud, public policy contract or tort, and implied covenant
of good faith and fair dealing; (d) claims under or associated with any of the
Company Group’s incentive compensation plans or arrangements; (e) claims arising
under any federal, state, or local laws of any jurisdiction that prohibit age,
sex, race, national origin, color, disability, religion, veteran, military
status, sexual orientation, or any other form of discrimination, harassment, or
retaliation (including without limitation under the Age Discrimination in
Employment Act of 1967 as amended by the Older Workers Benefit Protection Act
(“ADEA”), Title VII of the Civil Rights Act of 1964 as amended by the Civil
Rights Act of 1991, the Equal Pay Act of 1963, and the Americans with
Disabilities Act of 1990, the Rehabilitation Act, the Family and Medical Leave
Act, the Sarbanes-Oxley Act, the Employee Polygraph Protection Act, the
Uniformed Services Employment and Reemployment Rights Act of 1994, the Genetic
Information Nondiscrimination Act of 2008 (“GINA”), the Fair Labor

 

A-1

--------------------------------------------------------------------------------


 

Standards Act (“FLSA”), the Lilly Ledbetter Fair Pay Act or any other foreign,
federal, state or local law or judicial decision); (f) claims arising under the
Employee Retirement Income Security Act; and (g) any other statutory or common
law claims related to Executive’s employment with the Company Group or the
separation of Executive’s employment with the Company Group.

 

Without limiting the foregoing paragraph, Executive represents that he
understands that this Release specifically releases and waives any claims of age
discrimination, known or unknown, that Executive may have against the Company
Group as of the date he signs this Release.  This Release specifically includes
a waiver of rights and claims under the Age Discrimination in Employment Act of
1967, as amended, and the Older Workers Benefit Protection Act.  Executive
acknowledges that as of the date he signs this Release, he may have certain
rights or claims under the Age Discrimination in Employment Act, 29 U.S.C. §626
and he voluntarily relinquishes any such rights or claims by signing this
Release.

 

Notwithstanding the foregoing provisions of this Section 4, nothing herein shall
release the Company Group from (i) any obligation under the Employment
Agreement; (ii) any obligation to provide benefit entitlements under any Company
benefit or welfare plan that were vested as of the Separation Date; and
(iii) from any rights or claims that relate to events or circumstances that
occur after the date that the Executive executes this Release.

 

5.                                      Bar.  Executive acknowledges and agrees
that if he should hereafter make any claim or demand or commence or threaten to
commence any action, claim or proceeding against the Releasees with respect to
any cause, matter or thing which is the subject of the release under Section 4
of this Release, this Release may be raised as a complete bar to any such
action, claim or proceeding, and the applicable Releasee may recover from
Executive all costs incurred in connection with such action, claim or
proceeding, including attorneys’ fees, along with the benefits set forth in
Section 2 of the Release.

 

6.                                      Right to Engage in Protected Activity. 
Nothing contained in this Release limits Executive’s ability to file a charge or
complaint with any federal, state or local governmental agency or commission (a
“Government Agency”).  In addition, nothing in this Release or the Employment
Agreement or any other Company agreement, policy, practice, procedure, directive
or instruction shall prohibit Executive from reporting possible violations of
federal, state or local laws or regulations to any Government Agency or making
other disclosures that are protected under the whistleblower provisions of
federal, state or local laws or regulations.  Executive does not need prior
authorization of any kind to make any such reports or disclosures and Executive
is not required to notify the Company that Executive has made such reports or
disclosures.  If Executive files any charge or complaint with any Government
Agency, and if the Government Agency pursues any claim on Executive’s behalf, or
if any other third party pursues any claim on Executive’s behalf, Executive
waives any right to monetary or other individualized relief (either
individually, or as part of any collective or class action) from the Releasees
that arises out of alleged facts or circumstances on or before the effective
date of this Release; provided that nothing in this Release or the Separation
Agreement limits any right Executive may have to receive a whistleblower award
or bounty for information provided to the Securities and Exchange Commission or
other Government Agency.

 

A-2

--------------------------------------------------------------------------------


 

7.                                      Governing Law.  This Release shall be
governed by and construed in accordance with the laws of the State of Georgia,
without regard to conflicts of laws principles.

 

8.                                      Acknowledgment. Executive has read this
Release, understands it, and voluntarily accepts its terms, and Executive
acknowledges that he has been advised by the Company to seek the advice of legal
counsel (at Executive’s cost) before entering into this Release. Executive
acknowledges that he was given a period of 21 calendar days within which to
consider and execute this Release, and to the extent that he executes this
Release before the expiration of the 21-day period, he does so knowingly and
voluntarily and only after consulting his attorney. Executive acknowledges and
agrees that the promises made by the Company Group hereunder represent
substantial value over and above that to which Executive would otherwise be
entitled.  Executive acknowledges and reconfirms the promises in Sections 7, 8,
9, 10 and 11 of the Employment Agreement.

 

9.                                      Revocation. Executive has a period of 7
calendar days following the execution of this Release during which Executive may
revoke this Release by delivering written notice to the Company pursuant to
Section 13 of the Employment Agreement, and this Release shall not become
effective or enforceable until such revocation period has expired. Executive
understands that if he revokes this Release, it will be null and void in its
entirety, and he will not be entitled to any payments or benefits provided in
this Release, including without limitation under Section 2 of the Release.

 

10.                               Miscellaneous. This Release is the complete
understanding between Executive and the Company Group in respect of the subject
matter of this Release and supersedes all prior agreements relating to
Executive’s employment with the Company Group, except as specifically excluded
by this Release. Executive has not relied upon any representations, promises or
agreements of any kind except those set forth herein in signing this Release. In
the event that any provision of this Release should be held to be invalid or
unenforceable, each and all of the other provisions of this Release shall remain
in full force and effect. If any provision of this Release is found to be
invalid or unenforceable, such provision shall be modified as necessary to
permit this Release to be upheld and enforced to the maximum extent permitted by
law. Executive agrees to execute such other documents and take such further
actions as reasonably may be required by the Company Group to carry out the
provisions of this Release.

 

11.                               Counterparts. This Release may be executed by
the parties hereto in counterparts, which taken together shall be deemed one
original.

 

GLOBAL POWER EQUIPMENT

EXECUTIVE

GROUP INC.

 

 

[Form of release — Do not sign]

[Form of release — Do not sign]

 

 

 

 

By:

Tracy D. Pagliara

Its:

 

 

A-3

--------------------------------------------------------------------------------